                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


ROBERT JOSEPH BENGE,                      )
                                          )
                Plaintiff,                )
                                          )
                v.                        )            1:18cv648
                                          )
RANDOLPH COUNTY, et al.,                  )
                                          )
                Defendants.               )


               MEMORANDUM OPINION AND RECOMMENDATION
                 OF UNITED STATES MAGISTRATE JUDGE

     This    case    comes   before     the   undersigned   United     States

Magistrate   Judge    on   “Defendant    []   Love’s   Motion   for   Summary

Judgment” (Docket Entry 31) (the “Officer Love Motion”), “Motion

for Summary Judgment by Southern Health Partners, Inc.” (Docket

Entry 34) (“the SHP Motion”), “Motion for Summary Judgment by Lynne

Barber, RN” (Docket Entry 36) (“the Nurse Barber Motion”), and

“Motion for Summary Judgment of Defendant Captain Hill” (Docket

Entry 41) (the “Captain Hill Motion”).             For the reasons that

follow, the Court should grant the instant motions.

                                BACKGROUND

     Robert Joseph Benge (the “Plaintiff”), a “parole violator

[from the S]tate of Arizona” (Docket Entry 2 (“the Complaint”) at

7), commenced this action in forma pauperis pursuant to 42 U.S.C.




    Case 1:18-cv-00648-LCB-LPA Document 49 Filed 07/10/20 Page 1 of 35
§ 1983 in connection with his incarceration at the Randolph County

Detention Center (see generally Docket Entry 2).1              The Court

subsequently dismissed all claims against Randolph County, Sheriff

Robert Graves, Archdale Police Department, and Magistrate B.A.

McPherson (“Magistrate McPherson”).         (Docket Entry 6.)        As a

result, the surviving claims in the Complaint concern three law

enforcement/correctional officers - Captain Hill, Officer P. Love

(“Officer Love”), and “Lieutenant John Doe” - as well as “Nurse

Jane Doe, D.O.N.” (“Nurse Barber”), and her employer Southern

Health Partners (“Defendant SHP”), which provides health services

to inmates under a contract with Randolph County.        (Docket Entry 2

at 2; see also Docket Entry 20 at 1.)

     In his unverified Complaint, Plaintiff asserts the following:

     On 12/01/2017[,] Archdale Police Dep[artmen]t came to
     [his] siste[r]’s home and arrested [him] without a
     warrant on behalf of Arizona Dep[artmen]t of Corrections.
     [Plaintiff] advised them that [he] had a spinal cord
     injury and fell on 11/29/17 and 12/01/17[. Plaintiff]
     had planned to go to the ER.           They didn’t have
     [Plaintiff] checked by a doctor before tak[ing him] to
     jail.

     On   12/01/2017[,]   Randolph   County    Jail   accepted
     [Plaintiff] into the jail although they had no warrant to
     provide to [him. Plaintiff] told them that [he] had a
     spinal cord injury [as he] had fallen twice on 11/29/17
     [and] 12/01/17 and was in pain. [Plaintiff] had several
     medications in a bag with [his] name on all RX bottles



     1 Citations to Docket Entry pages utilize the CM/ECF footer’s
pagination.   In addition, in quoting Plaintiff’s filings, this
Recommendation applies standard capitalization conventions for ease
of reading.

                                    2




    Case 1:18-cv-00648-LCB-LPA Document 49 Filed 07/10/20 Page 2 of 35
     from Walgreens, yet [the Randolph County Jail] defendants
     stopped all [Plaintiff’s] medications ‘cold turkey.’

(Docket Entry 2 at 7 (parenthesis omitted).)

     Based upon these assertions, Count One of the Complaint

alleges that Officer Love (and Lieutenant John Doe) “completely

disregarded Plaintiff’s due process health issues and [] had a

sufficiently    culpable      state    of     mind     and    therefore   were

deliberate[ly] indifferen[t] toward[] Plaintiff [].”              (Id. at 16.)

Additionally,   Count   One   states       that    those   Defendants   further

“violated [his] civil and constitutional rights while confined as

guaranteed by the 14th [and] 8th Amendments by their false arrest,

warrantless arrest, [and] failure to produce documentation from the

demanding State of Arizona.”          (Id.)       Moreover, according to the

Complaint, “[D]efendants in Count One failed to consider Plaintiff

[]’s loss of liberty as well as his pain and suffering with their

denial of appropriate early medical intervention.”               (Id. at 18.)

Count Two, in turn, states that Captain Hill, Defendant SHP, and

Nurse Barber “fail[ed] to treat Plaintiff’s condition [which]

result[ed] in further significant injury[] and absolutely was

unnecessary and caused wanton infliction of pain. [Their] response

was deliberately indifferent.”         (Id. at 33.)          Plaintiff pursues

these claims against all Defendants in both their individual and

official capacities.    (Id. at 5-6.)

     In light of these allegations, the Complaint maintains that

Plaintiff’s “experience was kafkaesque given his loss of liberty

                                       3




    Case 1:18-cv-00648-LCB-LPA Document 49 Filed 07/10/20 Page 3 of 35
and mental torment. [His] unnecessary pain and suffering was

preventable.     Given all Defendants[’] actions/inactions in Count

One and Count Two, [Plaintiff] suffer[ed] PTSD.”                            (Id. at 36

(quotation marks omitted).)             As a result, the Complaint demands

“compensa[tory]       and   punitive       damages        in   an    amount   of   $7.9

million[,]     $370,000       for   pain       and   suffering        for   deliberate

indifference, $520,000 for pain and suffering on the civil rights

claim, and $7 million in punitive damages.                          Plaintiff further

request[s]     that    this     Court      award     in    his      favor   reasonable

[a]ttorney’s fees and costs.”            (Id.)

     In response, Defendant SHP, Nurse Barber, Captain Hill, and

Officer Love answered, denying any improper actions and asserting

immunity defenses.      (Docket Entries 14, 20, 22.)2                Following a six-

month period for discovery (see, e.g., Text Order dated Apr. 17,

2019), Officer Love, Defendant SHP, Nurse Barber, and Captain Hill

filed the instant motions (see Docket Entries 31, 34, 36, 41; see

also Docket Entry 32 (Officer Love’s summary judgment brief);

Docket Entry 32-1 (Affidavit of Officer Love); Docket Entry 35

(Defendant SHP’s summary judgment brief); Docket Entry 37 (Nurse

Barber’s summary judgment brief); Docket Entry 38 (Affidavit of

Nurse Barber); Docket Entry 39 (Affidavit of Jessica Davis, LPN);




     2 Defendant SHP and Nurse Barber filed a joint Answer and a
joint Reply as to their summary judgment motions.    (See Docket
Entries 20, 48.)

                                           4




    Case 1:18-cv-00648-LCB-LPA Document 49 Filed 07/10/20 Page 4 of 35
Docket Entry 42 (Captain Hill’s summary judgment brief); Docket

Entry 42-1 (Affidavit of Captain Hill)).

     As    to   each   of   the   instant    motions,     the    Clerk   notified

Plaintiff of his “right to file a 20-page response in opposition

. . . accompanied by affidavits setting out [his] version of any

relevant    disputed    material     facts   or   .   .   .    other   responsive

material.”      (Docket Entry 33 at 1; accord Docket Entry 40 at 1;

Docket Entry 43 at 1.)            The letters warned Plaintiff that his

“failure to respond or, if appropriate, to file affidavits or

evidence in rebuttal within the allowed time may cause the [C]ourt

to conclude that [Defendants’] contentions are undisputed and/or

that you no longer wish to pursue the matter.”                (Id.)   Further, the

letters instructed Plaintiff that “[a] response to [the] motion[s]

for summary judgment must be filed within 30 days from the date of

service on [him].” (Id.) Plaintiff thereafter filed an unverified

response (Docket Entry 44) and untimely supplement (Docket Entry

45),3 after which Defendants replied (Docket Entries 46, 47, 48).


     3 Defendants filed the instant motions on November 15, 2019,
and November 20, 2019. (See generally Docket Entries 31, 34, 36,
41.) Pursuant to the Local Rules, “[t]he respondent, if opposing
a motion, shall file a response, including brief within . . . 30
days.”    M.D.N.C. LR 7.3(f).     As Defendants have correctly
contended, “even considering the ‘Prisoner Mailbox Rule,’” and
“Rule 6(d) of the Federal Rules of Civil Procedure,” Plaintiff’s
response(s) “would have been due on December 23, 2019.” (Docket
Entry 48 at 1-2.) “However, Plaintiff’s [s]upplement[ ] was not
executed and delivered to prison officials for filing until
December 31, 2019 . . . .”      (Id. at 2.)    That untimeliness
ultimately remains irrelevant, as the supplement (and attached
                                                   (continued...)

                                       5




    Case 1:18-cv-00648-LCB-LPA Document 49 Filed 07/10/20 Page 5 of 35
                               DISCUSSION

I. Summary Judgment Standards

     “Summary judgment is appropriate when the movant shows there

is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.”        Welton v. Durham Cty.,

No. 1:17CV258, 2018 WL 4656242, at *2 (M.D.N.C. Sept. 27, 2018)

(unpublished) (citing Fed. R. Civ. P. 56(a)), aff’d, 781 F. App’x

242 (4th Cir. 2019).    “The moving party has the initial burden of

demonstrating the absence of any material issue of fact; [however,]

once the moving party meets its initial burden, the non-moving

party must come forward with evidentiary material demonstrating the

existence of a genuine issue of material fact requiring a trial.”

Heggins v. City of High Point, No. 1:16CV977, 2017 WL 6514681, at

*2 (M.D.N.C. Dec. 20, 2017) (unpublished) (emphasis added); see

also Equal Employ. Opportunity Comm’n v. Womble Carlyle Sandridge

& Rice, LLP, No. 1:13CV46, 2014 WL 2916851, at *4 (M.D.N.C. June

26, 2014) (unpublished) (“On those issues for which the non-moving

party has the burden of proof, it is his or her responsibility to

oppose the motion for summary judgment with affidavits or other

admissible evidence . . . .”), aff’d, 616 F. App’x 588 (4th Cir.

2015).




     3(...continued)
affidavits) do not provide any evidence              that   would    alter
Defendants’ entitlement to summary judgment.

                                    6




    Case 1:18-cv-00648-LCB-LPA Document 49 Filed 07/10/20 Page 6 of 35
       In assessing such matters, “the Court [does] not consider[ ]

‘facts’ set        forth   in    [summary       judgment]      briefs    that   are    not

supported     by    citations      to    admissible       evidence.”         Maisha    v.

University of N.C., No. 1:12CV371, 2015 WL 277747, at *1 (M.D.N.C.

Jan. 22, 2015) (unpublished), aff’d, 641 F. App’x 246 (4th Cir.

2016). Additionally, “[u]nless [D]efendant[] admitted [an] alleged

fact    in   [his    A]nswer,      the    Court       [does]    not     consider[     the]

unverified       statements        in     [Plaintiff’s          C]omplaint.        [Such]

allegations     are    not      under    oath    and   are     not    evidence.”      Id.

(internal     parenthetical        citations      omitted)      (citing     Higgins    v.

Scherr, 837 F.2d 155, 156-57 (4th Cir. 1988)).

II. Individual Capacity Claims

       A. Deliberate Indifference

       The Complaint’s allegations primarily relate to Plaintiff’s

claim(s) that Defendants deprived him of his constitutional rights

through their “fail[ure] to provide [him] with proper medical care”

during the period of his arrest and subsequent incarceration at the

Randolph County Detention Center.                (Docket Entry 2 at 4.)             In this

regard, the Complaint asserts that Plaintiff “was processed into the

Randolph County Jail through an inadequate assessment. [He] had a

bag of several RX bottles, current RX[]s including his psychotropic

[sic]     medications.       [Plaintiff]        had    been    diagnosed     with     post-

traumatic stress disorder (PTSD), bipolar disorder and depression.”

(Id. at 30.)        At the time of his processing at the jail, Plaintiff


                                            7




       Case 1:18-cv-00648-LCB-LPA Document 49 Filed 07/10/20 Page 7 of 35
also allegedly possessed “[m]edications for a spinal cord injury and

his insulin as [he] is a [T]ype 2 diabetic.”        (Id.)    The Complaint

states that Defendants “failed [him] as they took no reasonable

measures to abate the impermissible harm [that he] suffered by

having his medications stopped ‘cold turkey,’ and their refusal to

allow [him] to see a medical doctor for x-rays.”         (Id. at 29.)

     Additionally, the Complaint alleges that, “[o]nce Plaintiff did

start receiving his medications on or about December 9, 2017[,] his

medications regimen had been drastically altered.”          (Id. at 30-31

(quotation marks omitted).)      According to the Complaint, “not once

during his 14 days of detention . . . [was] his blood sugar checked,

monitored, nor did he receive insulin medications.”          (Id. at 31.)

The Complaint also maintains that, “[o]n 12-03-17, 12-05-17, [and]

12-09-17[, Plaintiff] submitted sick call slips about his falls on

11-29-17 [and] 12-01-17 to no avail.”      (Id.)   Further, the Complaint

states that Plaintiff “begged almost daily to be examined by a

physician and that never happened.       The times that [he] did go to

medical, he only had his vital signs monitored           [in a ] courtesy

visit.”   (Id.)   Finally, in his (unverified) response to the instant

motions, Plaintiff baldly asserts that “[t]here is a very high

probability that the delay [sic] lack of treatment reasonably

contributed to [his] adverse outcome given what we know about [his]




                                     8




    Case 1:18-cv-00648-LCB-LPA Document 49 Filed 07/10/20 Page 8 of 35
most recent MRI’s dated 12/07/19 and 12/14/19, see attachment.”

(Docket Entry 44 at 10.)4

           1. Deliberate Indifference Standards

     “[W]hen the State takes a person into its custody and holds him

there   against   his   will,    the   Constitution   imposes   upon     it   a

corresponding duty to assume some responsibility for his safety and

general well-being.”      DeShaney v. Winnebago Cty. Dep’t of Soc.

Servs., 489 U.S. 189, 199-200 (1989).         In other words, “when the

State by the affirmative exercise of its power so restrains an

individual’s liberty that it renders him unable to care for himself,

and at the same time fails to provide for his basic human needs —

e.g., food, clothing, shelter, medical care, and reasonable safety

— it transgresses the substantive limits on state action set by the

Eighth Amendment and the Due Process Clause.”         Id. at 200.

     For a claim based on inadequate medical care, Plaintiff “must

demonstrate     that    the     [officials]   acted    with     ‘deliberate

indifference’ (subjective) to the inmate’s ‘serious medical needs’

(objective).”     Iko v. Shreve, 535 F.3d 225, 241 (4th Cir. 2008)

(quoting Estelle v. Gamble, 429 U.S. 97, 104 (1976)).           “Deliberate

indifference is a very high standard-a showing of mere negligence

will not meet it.”      Grayson v. Peed, 195 F.3d 692, 695 (4th Cir.




     4 Plaintiff failed to provide the referenced “attachment” with
either his response or untimely supplement. (See Docket Entry 44
at 1-12; Docket Entry 45 at 1-15.)

                                       9




    Case 1:18-cv-00648-LCB-LPA Document 49 Filed 07/10/20 Page 9 of 35
1999).       Instead,   the    “deliberate     indifference”   prong    requires

Plaintiff to make “two showings”:

       First, the evidence must show that the official in
       question subjectively recognized a substantial risk of
       harm. It is not enough that the [official] should have
       recognized it; [he] actually must have perceived the risk.
       Second, the evidence must show that the official in
       question subjectively recognized that his actions were
       inappropriate in light of that risk. As with the
       subjective awareness element, it is not enough that the
       official should have recognized that his actions were
       inappropriate; the official actually must have recognized
       that his actions were insufficient.

Parish ex rel. Lee v. Cleveland, 372 F.3d 294, 303 (4th Cir. 2004)

(internal     citations      and   quotation   marks   omitted)   (emphasis   in

original).

       “The subjective component therefore sets a particularly high

bar to recovery.”       Iko, 535 F.3d at 241.          Indeed, “[t]o establish

that     a   health   care    provider’s     actions    constitute   deliberate

indifference to a serious medical need, the treatment must be so

grossly incompetent, inadequate, or excessive as to                    shock the

conscience or to be intolerable to fundamental fairness.”                Miltier

v. Beorn, 896 F.2d 848, 851 (4th Cir. 1990), overruled in part on

other grounds by, Farmer v. Brennan, 511 U.S. 825, 836-38 (1994).

“Disagreements between an inmate and a physician over the inmate’s

proper medical care do not state a [Section] 1983 claim unless

exceptional circumstances are alleged.” Wright v. Collins, 766 F.2d

841, 849 (4th Cir. 1985).




                                        10




   Case 1:18-cv-00648-LCB-LPA Document 49 Filed 07/10/20 Page 10 of 35
       Further,       “‘[i]f    a    prisoner     is    under     the   care    of   medical

experts, a nonmedical prison official will generally be justified in

believing that the prisoner is in capable hands.’”                        Iko, 535 F.3d at

242 (ellipsis in original omitted) (quoting Spruill v. Gillis, 372

F.3d 218, 236 (3d Cir. 2004)).               “To bring [such] a constitutional

claim against non-medical prison personnel, an inmate must show that

such officials were personally involved with a denial of treatment,

deliberately interfered with a prison doctor’s treatment, or tacitly

authorized       or     were        indifferent        to   the    prison       physician’s

misconduct.”      Krug v. Loranth, No. 1:13CV1409, 2014 WL 4955365, at

*7 (D.S.C. Sept. 29, 2014) (unpublished) (citing Miltier, 896 F.2d

at 854), aff’d, 599 F. App’x 512 (4th Cir. 2015).

            2.    Defendant SHP

       Turning to the specific allegations against each Defendant, the

Complaint states that Defendant SHP “acted under color of law and

Randolph County policies that caused Plaintiff harm, by their own

policy to stop med[ications] ‘cold turkey.’” (Docket Entry 2 at 10.)

More    specifically,          the    Complaint        alleges     that    “[t]he     abrupt

discontinuation         of     Plaintiff’s      medication        was     due   to   .   .   .

[Defendant SHP’s] instruction, policy, custom, and decisions [] not

to issue any new medications to prisoners.”                     (Id. at 30 (parenthesis

omitted).)       Further, according to the Complaint, Defendant SHP’s

“policy was deliberately indifferent and was causally connected as

the moving force to the deprivation.                   They [] were acting/operating


                                             11




   Case 1:18-cv-00648-LCB-LPA Document 49 Filed 07/10/20 Page 11 of 35
under a policy of providing deficient health care to prisoners[] in

order to save money.”         (Id. at 35.)     Plaintiff’s response to the SHP

motion repeats, in a conclusory manner, that, “[Defendant SHP]’s

custom[s     and]     policies   w[ere]    the    moving   force    behind    [his]

constitutional rights and this falls under a Monell theory of

liability. [Defendant SHP’s] policy choices, in which no one person

was    responsible      for   coordinating       [Plaintiff’s]     overall    care,

violated his rights.”         (Docket Entry 44 at 6.)5

       Conversely, Defendant SHP has argued that the Complaint’s

Section 1983 deliberate indifference claim against it cannot survive

under the theory of respondeat superior (see Docket Entry 35 at 5-

6), and, in any          event, neither the Complaint nor Plaintiff’s

response offers even an “allegation related to any specific policy

of [Defendant] SHP, nor any allegation identifying the nature of any

respective policy, practice, or custom that has led to [Plaintiff’s]

alleged injury” (id. at 7; see also Docket Entry 48 at 3).

       The   Fourth    Circuit    has   conditioned    liability     for     private

corporations under Section 1983 on the same requirements established

for municipal corporations. See Rodriguez v. Smithfield Packing Co,

Inc., 338 F.3d 348, 355 (4th Cir. 2003).            Consistent with that view,

a respondeat superior theory cannot support such liability as a

matter of law.        See Austin v. Paramount Parks, Inc., 195 F.3d 715,


     5 Plaintiff’s untimely supplement presents no competent
evidence that Defendant SHP’s policies or customs caused any harm
alleged in the Complaint. (See Docket Entry 45 at 1-15.)

                                          12




      Case 1:18-cv-00648-LCB-LPA Document 49 Filed 07/10/20 Page 12 of 35
728 (4th Cir. 1999).     Therefore, Defendant SHP correctly contends

that Plaintiff’s claim cannot survive under a theory of respondeat

superior because “[t]he same standards that apply to municipalities

apply to [Defendant SHP].     Thus, [Defendant SHP] cannot be liable

for [employees’] conduct under a respondeat superior theory.” Smith

v. Atkins, 777 F. Supp. 2d 955, 968 (E.D.N.C. 2011) (citing West v.

Atkins, 487 U.S. 42, 54-58 (1988), Polk Cty. v. Dodson, 454 U.S.

312, 325-26 (1981), and Monell v. Department of Soc. Servs., 436

U.S. 658, 694 (1978)) (some internal citations omitted).

     Instead, to establish Section 1983 liability for a private

corporation, a plaintiff must show that “an official policy or

custom of the corporation cause[d]         the alleged deprivation of

federal rights.”   Austin, 195 F.3d at 728.     However, here, Plaintiff

has not provided evidence “sufficient to support this sort of claim.

A litigant ‘cannot create a genuine issue of material fact through

mere speculation or the building of one inference upon another’ as

Plaintiff admittedly attempts here.”          Legg v. Southern Health

Partners, Civ. No. 1:12-481, 2013 WL 474804, at *4 (D.S.C. Feb. 7,

2013) (unpublished) (quoting Beale v. Hardy, 769 F.2d 213, 214 (4th

Cir. 1985)), aff’d, 552 F. App’x 205 (4th Cir. 2013).

     In sum, the record warrants summary judgment for Defendant SHP

on this claim.




                                    13




   Case 1:18-cv-00648-LCB-LPA Document 49 Filed 07/10/20 Page 13 of 35
            3.   Nurse Barber

     According to the Complaint, Nurse Barber’s “acts or omissions

deprived Plaintiff of his rights to medical care and her acts and

omissions were under color of law[,] Randolph County policies.           She

allowed Plaintiff’s medications to stop cold turkey.” (Docket Entry

2 at 10.)    More specifically, the Complaint alleges that she

     repeatedly ridiculed [Plaintiff] for ‘faking’ his
     symptoms[ and] advised [him] that she suspected aberrant
     drug seeking behavior. [Plaintiff] told her that he would
     see her in [f]ederal [c]ourt. She told [Plaintiff] that
     she[ was] not concern[ed] as she was following Randolph
     County and [Defendant SHP’s] policies. [Nurse Barber] was
     a gatekeeper to Plaintiff [] receiving his medications and
     being seen by a physician.         She was deliberately
     indifferent to Plaintiff’s serious medical needs.       As
     Director of Nursing[, Nurse Barber] neglected Plaintiff’s
     serious medical needs by failing to manage, support,
     supervise, and administer medical care to Plaintiff
     [which] is a direct violation to Plaintiff’s rights under
     the Eighth and Fourteenth Amendments.

(Id. at 31-32.)

     Nurse Barber’s summary judgment brief maintains that “Plaintiff

cannot, as a matter of          law, present evidence of a claim for

deliberate indifference against [her], as she was not one of the

medical providers who saw or treated, or was assigned to see or

treat, Plaintiff at any time during his incarceration.”            (Docket

Entry 37 at 7.)       In support of this contention, Nurse Barber

provided an affidavit (the “Barber Affidavit”), in which she averred

that, “[d]uring [Plaintiff’s] incarceration, [she] did not provide

care to [Plaintiff] as his care was provided by other medical staff

members who were working at the [Randolph County] Detention Center

                                     14




   Case 1:18-cv-00648-LCB-LPA Document 49 Filed 07/10/20 Page 14 of 35
at the time of [Plaintiff’s] incarceration.”                     (Docket Entry 38, ¶

5.)    “To   establish    personal         liability    under     [Section]    1983,   [

P]laintiff must affirmatively show that [Defendant] acted personally

in the deprivation of [ P]laintiff’s rights. That is, [Defendant’s]

own    individual     actions        must    have     violated    the    Constitution.

Importantly, mere knowledge of such a deprivation does not suffice.”

Williamson v. Stirling, 912 F.3d 154, 171 (4th Cir. 2018) (internal

brackets, citations, and quotation marks omitted).

       Nonetheless, evidence in the record identifies Nurse Barber as

“the supervising nurse for the Randolph County Detention Center.”

(Docket      Entry   42-1,     ¶    10).     In   addition,      Plaintiff’s   medical

records,      provided    by       Nurse    Barber,    describe    her    position     as

“Administrator” and further reveal that she reviewed and approved

medical treatment undertaken by her subordinates on Plaintiff’s

behalf.      (See Docket Entry 38-1 at 3.)              Liability may exist under

Section 1983 where

       (1) [ ] the supervisor had actual or constructive
       knowledge that h[er] subordinate was engaged in conduct
       that posed a pervasive and unreasonable risk of
       constitutional injury to citizens like the plaintiff;
       (2) [ ] the supervisor’s response to that knowledge was so
       inadequate as to show deliberate indifference to or tacit
       authorization of the alleged offensive practices; and
       (3) [ ] there was an affirmative causal link between the
       supervisor’s inaction and the particular constitutional
       injury suffered by the plaintiff.

Shaw v. Stroud, 13 F.3d 791, 799 (4th Cir. 1994) (internal quotation

marks omitted).          For reasons that follow, the record does not

support a finding against Nurse Barber as to these factors.

                                             15




      Case 1:18-cv-00648-LCB-LPA Document 49 Filed 07/10/20 Page 15 of 35
       In her summary judgment brief, Nurse Barber argued that “the

undisputed evidence establishes that Plaintiff received extensive

medical treatment and was appropriately treated for his medical

conditions and complaints.”       (Docket Entry 37 at 7.)       In furtherance

of that argument, Nurse Barber’s affidavit attests to the medical

staff’s interactions with Plaintiff (see Docket Entry 38, ¶¶ 8-20),

and avers that, “[i]n all interactions between medical staff and

[Plaintiff,     he]   was   treated   in    accordance   with   the   accepted

standards of practice” (id., ¶ 21).

       Additionally, Nurse Barber submitted an affidavit from Nurse

Davis (“the Davis Affidavit”), a “licensed practical nurse licensed

to practice in the [S]tate of North Carolina.”           (Docket Entry 39, ¶

2.)     The Davis Affidavit states that,           “[d]uring [Plaintiff]’s

incarceration, [Nurse Davis] provided medical care to him” (id., ¶

5), and that, “other nursing staff also rendered care . . . [to

include] Physician’s Assistant [] Maldonado” (id., ¶ 7).              The Davis

Affidavit further avers that, “[i]n all of [her] interactions with

[Plaintiff, Nurse Davis] attempted to treat him in accordance with

[her] best medical judgment pursuant to the accepted standards of

practice for [registered nurses] within [her] scope of practice.

She was never deliberately indifferent to [Plaintiff]’s medical

needs.”     (Id., ¶ 21.)

       The Davis Affidavit provides this detailed explanation of the

medical staff’s interactions with Plaintiff:


                                       16




      Case 1:18-cv-00648-LCB-LPA Document 49 Filed 07/10/20 Page 16 of 35
      When [Plaintiff] was booked into the Randolph County
 Detention Center on December 1, 2017, an officer completed
 an inmate assessment. [Plaintiff] reported that he was or
 had been receiving mental health counseling, that he was
 taking various medications, had a spinal cord injury, and
 was currently taking medications for emotional and/or
 mental health problems, and had been in the hospital for
 emotional and/or mental health problems. At booking, an
 officer also completed an inmate medical history form.
 [Plaintiff] reported he had a history of heart problems,
 high blood pressure, recent head injury, and receipt of
 psychiatric care. Plaintiff specifically reported that he
 had no history of diabetes.

      The following day, on December 2, 2017[,] I saw
 [Plaintiff] in medical [and] completed a Medical Staff
 Screening Form for [him]. [Plaintiff] reported taking
 Effexor for depression, Gabapentin for a spinal cord
 injury, Wellbutrin for depression, Zantac for heartburn,
 Naproxen for pain, and eardrops for an ear infection.
 [Plaintiff] also reported he was legally blind and used
 the drug Ativan.

      In compliance with policy and protocol, I had
 [Plaintiff] sign an authorization form for the release of
 his medical information from his pharmacy, Walgreens, in
 order to verify his reported medications.

      That same day, December 2, 2017, an order was entered
 by [P]hysician’s [A]ssistant [“(PA”)] Maldonado, to
 monitor [Plaintiff] for Ativan withdrawal and start [him]
 on Librium for withdrawal and to continue his home
 medication Effexor.

      On December 3, 2017, [Plaintiff] refused medical
 treatment for evaluation for detoxification.

      On December 4, 2017, [Plaintiff] inquired about the
 status of his other reported medications. I advised
 [Plaintiff] that he was receiving his medication Effexor
 and that I would refax the authorization request to [his]
 pharmacy in order to verify [his] additional reported
 medications.

      On December 5, 2017, the medical department received
 [Plaintiff’s] pharmaceutical records from Walgreens,
 showing current prescriptions for [his] Wellbutrin and
 Gabapentin medications.

                                 17




Case 1:18-cv-00648-LCB-LPA Document 49 Filed 07/10/20 Page 17 of 35
          On that same day, December 5, 2017, an order was
     entered by [PA] Maldonado, to continue [Plaintiff’s] home
     medications of Wellbutrin and Gabapentin.

          On December 6, 2017, [Plaintiff] submitted a medical
     request for Baclofen and his heartburn medication, and
     complained of pain from a previous spinal cord injury.

          On December 7, 2017, I saw [Plaintiff] in the medical
     department. I advised [him] and noted that Baclofen was
     not a current prescription based on his pharmaceutical
     records. I also noted that [Plaintiff] was receiving
     Gabapentin for pain from a spinal cord injury.

          On the same day, December 7, 2017, [PA] Maldonado,
     issued an order for [Plaintiff] to receive a bland diet
     and Zantac to treat Plaintiff’s heartburn.

          On December 12, 2017, Plaintiff was evaluated by
     medical staff for detox monitoring and [he] showed no
     signs or symptoms of withdrawal. It was noted that [his]
     blood pressure was slightly elevated. At his detox visit,
     [Plaintiff] mentioned receiving Baclofen. Medical staff
     explained to [him] that this medication was not current.
     [Plaintiff] also mentioned continued back pain and medical
     staff advised [him] to submit a medical request for
     further evaluation and assessment of his back pain.

          On that same day, December 12, 2017, [PA] Maldonado
     issued another order to continue [Plaintiff’s] detox
     monitoring for five [] additional days.

(Id., ¶¶ 8-20 (numbers in original omitted).)

     In addition, Nurse Barber attached Plaintiff’s medical records,

which further foreclose a finding of deliberate indifference in the

medical staff’s actions toward Plaintiff. (See Docket Entry 38-1 at

1-20.)6   Notably, on the evening of Plaintiff’s arrival to the




     6 Nurse Barber also submitted Plaintiff’s medical records as
an exhibit to the Davis Affidavit. (See Docket Entry 39-1 at 1-
20.) These records duplicate the records attached to the Barber
Affidavit. (Compare id., with Docket Entry 38-1 at 1-20.)

                                    18




   Case 1:18-cv-00648-LCB-LPA Document 49 Filed 07/10/20 Page 18 of 35
Randolph County Detention Center, Plaintiff completed Initial Inmate

Assessment and Inmate Medical History forms in which he listed a

spinal cord injury (Docket Entry 38-1 at 16), but no history of

diabetes    (id.   at     20).   Per    the    screening   form    completed      the

following day, Plaintiff reported a “Nov 2016 surgery” for a “spinal

cord injury,” but did not report a recent fall or a history of

diabetes.     (Id. at 13; see also id. (lacking any indication that

Plaintiff     possessed     insulin    at    the   time   that   he     entered   the

detention center).)         The medical records include two Inmate Sick

Call Slips, submitted by Plaintiff on December 5, 2017, and December

6, 2017, in which he complains of “serious pain due to spinal cord

damage” (id. at 8-9), and “neck, shoulder, [and] back pain” (id. at

9).    Notably, in contrast to the Complaint’s (unsworn) allegations

(see Docket Entry 2 at 31), Plaintiff failed to indicate a recent

fall (see Docket Entry 38-1 at 8-9).               In other words, the record

bears no signs that Plaintiff suffered from a medical emergency

ignored by medical staff.

       Lastly, as the Davis Affidavit notes, Plaintiff’s medical

records     show   that    medical     staff    administered      his    medication

appropriately.      (See id. at 1-2; see also id. at 6, 10.)                  These

records further reveal that medical staff, including PA Maldonado,

examined Plaintiff twelve of the fourteen days of his incarceration

for detox treatment.         (See id. at 2-6.)       The Davis Affidavit also

indicates that, upon “[Plaintiff’s] mention[ of] continued back


                                        19




      Case 1:18-cv-00648-LCB-LPA Document 49 Filed 07/10/20 Page 19 of 35
pain[,] medical staff advised [him] to submit a medical request for

further evaluation and assessment of his back pain.”         (Docket Entry

39, ¶ 19.)    The record does not reflect that Plaintiff submitted

such a request prior to his departure from the detention center two

days later.    (See id. at 1-6; see also Docket Entry 38-1 at 1-20.)

     In sum, the record does not support a finding that Plaintiff

“suffer[ed] from a serious medical need and that, subjectively, the

[medical staff was] aware of the need for medical attention but

failed   to   either   provide   it   or   ensure   the   needed   care   was

available.”   Legg, 2013 WL 474804, at *3 (citing Farmer, 511 U.S. at

837).    Rather, the record confirms that Plaintiff merely disagreed

with the handling of his medical care, which - given the lack of a

showing of “exceptional circumstances,” Wright, 766 F.2d at 849 -

fails to support a Section 1983 deliberate indifference claim.

Plaintiff thus cannot establish an underlying constitutional injury

at the hands of medical staff supervised by Nurse Barber (e.g.,

Nurse Davis).7

     Accordingly, to the extent Nurse Barber could face liability

based on her responsibility for the actions of any medical staff who

treated Plaintiff, such claim(s) must fail.         See Huggins v. Weider,




     7 Any (unverified) factual allegations in the Complaint or
Plaintiff’s summary judgment response suggesting otherwise do not
constitute evidence. See Maisha, 2015 WL 277747, at *1. Nor does
any evidence submitted with Plaintiff’s belated supplement raise a
material factual dispute on this front. (See Docket Entry 45 at 1-
15.)

                                      20




   Case 1:18-cv-00648-LCB-LPA Document 49 Filed 07/10/20 Page 20 of 35
105 F. App’x 503, 505 (4th Cir. 2004) (“There can be no liability

under [Section] 1983 on the part of a supervisory official in the

absence    of    a    constitutional      violation      on   the    part    of    those

supervised.”).         The Court therefore should enter summary judgment

for Nurse Barber on Plaintiff’s deliberate indifference claim.

            4. Captain Hill

       With respect to Captain Hill, the Complaint alleges that he

“turn[ed] a blind eye to Plaintiff’s serious medical needs . . .

[i]n     violation      of    Randolph    County      policies[,]       ordinance[,]

regulation.”         (Docket Entry 2 at 10.)         Specifically, the Complaint

states    that    Plaintiff      “wrote   [Captain       Hill]   several      [i]nmate

letters[] and spoke to him on or about December 10, 2017.”                        (Id. at

32.)      According      to   the   Complaint,      Captain   Hill    then    “advised

[Plaintiff]      that    he   would   talk     to   medical   staff[]       and   review

[Plaintiff’s] intake records.”            (Id.)      The Complaint then asserts

that, “[u]pon information and belief[,] this did not happen in

violation of [the] Eighth and Fourteenth Amendments. . . .”                        (Id.)

       Captain Hill’s summary judgment brief contends that “[t]he

undisputed evidence in this matter demonstrates that [he] did not

actually know of and disregard any objectively serious medical

condition, medical need, or risk of harm.”                (Docket Entry 42 at 13

(emphasis omitted).)          Captain Hill provided an affidavit in support

of this contention (the “Hill Affidavit”), in which he averred that,

“[u]pon    receipt      of    [Plaintiff’]s     Inmate    Grievance     Form,      which


                                          21




   Case 1:18-cv-00648-LCB-LPA Document 49 Filed 07/10/20 Page 21 of 35
probably reached [his] desk the day after [Plaintiff] submitted it,

[Captain Hill] immediately went to the general population cell block

where [Plaintiff] was housed to personally speak with him about his

concerns.”     (Docket Entry 42-1, ¶ 7.)

       During that conversation, according to the Hill Affidavit,

Plaintiff complained that “he could not be extradited back to

Arizona because he had a back injury” (id., ¶ 8), as well as that

“the nurses at the Randolph County Detention Center were not giving

him    his   prescription    pain   medication   and   were   otherwise     not

providing him with adequate medical care” (id.).            Captain Hill has

sworn that he assured Plaintiff that he would “talk with the

supervising nurse to relay [Plaintiff’s] complaints and to make sure

that the medical staff was aware of [Plaintiff’s] concerns.”            (Id.,

¶ 9.)     Notably, Captain Hill averred that, at the time that the

conversation took place, he did not observe Plaintiff exhibiting any

signs or symptoms of any “obvious medical emergency.”            (Id., ¶ 8.)

To the contrary, according to Captain Hill, “[Plaintiff’s] speech

was clear and coherent.         He did not have any visible wounds or

injuries, nor did he appear to be experiencing any sort of seizure,

problems breathing, bleeding, [any] cardiac event, or any other

obvious medical condition or situation.          He did not appear . . . to

be in any sort of serious pain.”         (Id.)

       That same day, Captain Hill has sworn that he spoke with Nurse

Barber regarding Plaintiff’s concerns as they related to his medical


                                       22




      Case 1:18-cv-00648-LCB-LPA Document 49 Filed 07/10/20 Page 22 of 35
treatment.       (Id. ¶ 10.)        Per the Hill Affidavit, Nurse Barber

confirmed       that   Plaintiff    received    a     routine    proper    medical

assessment upon his arrival to the detention center and, further,

that medical staff contacted Plaintiff’s pharmacy regarding his

medications, as per protocol.           (Id.)       Additionally, Captain Hill

averred that he learned from Nurse Barber that the medical staff

could not dispense narcotic pain medication to inmates and, instead,

provided Plaintiff with non-narcotic pain medication.                 (Id.)     The

Hill Affidavit then states that Nurse Barber informed Captain Hill

that medical staff had examined Plaintiff “virtually every day since

. . . December 2, 2017.”            (Id.)    Lastly, according to the Hill

Affidavit, Nurse Barber notified Captain Hill that “Plaintiff did

not have any sort of condition that she believed would prevent him

from traveling.”        (Id.)      “Based upon the information that Nurse

Barber [] provided to [him, Captain Hill has sworn that he] went

away feeling comfortable and assured that [Plaintiff] was in fact

receiving adequate and appropriate medical attention and care. [He]

did not . . . know of any reason to . . . doubt Nurse Barber’s

integrity, truthfulness, or professionalism.”              (Id.)

       Therefore, contrary to the conclusory statements in Plaintiff’s

(unverified) Complaint, the record evidence indicates that Captain

Hill    acted    swiftly   by   relaying     Plaintiff’s        concerns   to   the

supervisory nurse and verifying that medical staff properly cared

for him.    The record thus refutes any claim that Captain Hill denied


                                        23




   Case 1:18-cv-00648-LCB-LPA Document 49 Filed 07/10/20 Page 23 of 35
Plaintiff      medical    treatment,        deliberately      interfered    with

Plaintiff’s medical treatment, or “tacitly authorized” or showed

“indifferen[ce]” to medical staff misconduct, Krug, 2014 WL 4955365,

at *7.8

       As a result, the Court should enter summary judgment for

Captain Hill on Plaintiff’s deliberate indifference claim.

             5. Officer Love

       As a final matter regarding Plaintiff’s deliberate indifference

claim(s),     the   Complaint     alleges    that   Officer    Love   “deprived

[P]laintiff of his benefit to constitutionally adequate medical

care.”    (Docket Entry 2 at 11.)      In particular, the Complaint states

that, on the day of his arrest, Plaintiff “advised [Officer Love and

the    accompanying    officer]    about    his   spinal   cord   injury   [and]

therefore [they] were on notice thereby triggering their duty to

take Plaintiff [] to a local hospital [e]mergency [r]oom before

tak[ing] him to the Randolph County Jail.”            (Id. at 13.)    Further,

in his unverified response, Plaintiff asserted that Officer Love

“became [a] gatekeeper[] to [Plaintiff’s e]mergent [sic] medical

care once [he] placed [Plaintiff] under arrest . . . .”                (Docket

Entry 44 at 3.)




     8 Plaintiff’s belated supplement does not contain any evidence
that would create a material factual dispute about Captain Hill’s
follow-up with medical staff regarding the issues Plaintiff raised
during their meeting. (See Docket Entry 45 at 1-15.)

                                       24




      Case 1:18-cv-00648-LCB-LPA Document 49 Filed 07/10/20 Page 24 of 35
     Officer Love’s summary judgment brief contends that Plaintiff’s

deliberate indifference claim fails, because the record does not

support even a “finding of negligence.”        (Docket Entry 32 at 8.)9

To sustain that contention, Officer Love submitted an affidavit (the

“Love Affidavit”), in which he averred the following:

          On December 01, 2017, I received and confirmed a
     Fugitive Warrant issued from the state of Arizona for
     [Plaintiff] . . . .    Sergeant Michael Rahming, of the
     Maricopa County Police Department, notified the Archdale
     Police Department that [Plaintiff] was an absconder who
     had broken the terms of his parole. [Plaintiff] was
     currently staying with his sister . . . [in] Archdale,
     [North Carolina] . . . .

          Following the confirmation of the arrest warrant, I
     and one other officer proceeded to [Plaintiff’s sister’s
     residence in Archdale, North Carolina]. Upon arrival, we
     knocked on the door and informed [Plaintiff] that he was
     under arrest as a fugitive. [Plaintiff] was allowed to
     gather his clothing and medication prior to leaving. As
     we escorted [Plaintiff] to the patrol vehicle, he
     mentioned that he had a back issue but never stated he
     needed medical assistance. If medical assistance is ever
                                               needed during
     such arrests, it is my custom and habit to call for
     emergency medical services.




     9 Officer Love’s summary judgment brief also states that the
“punitive damages claims against [him] in his official and
individual capacities[] are barred because [they] are not available
against a municipal defendant or its employees when sued in their
official capacities.” (Docket Entry 32 at 17 (all caps and bold
font omitted).) Further, he contends that, “since the underlying
claims against [him] for compensatory damages should be dismissed,
the claims for punitive damages should [also] be dismissed.” (Id.
at 18.) Lastly, Officer Love argues that “there is no evidence of
any factors or conduct which rise to the level of fraud, malice, or
willful or wanton conduct . . . .”      (Id.)   As detailed in the
discussion that follows above, the record does not show any
unconstitutional actions by Officer Love, thereby mooting the need
for a discussion of the propriety of punitive damages.

                                    25




   Case 1:18-cv-00648-LCB-LPA Document 49 Filed 07/10/20 Page 25 of 35
            It took around forty-five [] minutes to reach the
       Randolph County Courthouse. During that ride, [Plaintiff]
       and I engaged in conversation and at no point did [he]
       either seek medical attention or ask to go to a hospital.
       Upon   arrival   to  the   Randolph   County   Courthouse,
       [Plaintiff] was placed before Magistrate [] McPherson, who
       signed an order finding that [Plaintiff’s] detention was
       justified . . . .       At that point in time, I left
       [Plaintiff] in the custody of the Randolph County
       Courthouse for further processing.

(Docket Entry 32-1, ¶¶ 5-7 (numbers in original omitted).)

       As discussed previously, “[d]eliberate indifference is a very

high standard-a showing of mere negligence will not meet it.”

Grayson, 195 F.3d at 695.       Additionally, “the Supreme Court has

explained that failure to obtain immediate medical care constitutes

an Eighth Amendment violation only if that delay was ‘objectively,

sufficiently serious’ to constitute the ‘denial of the minimal

civilized measures of life’s necessities.’” Wynn v. Mundo, 367 F.

Supp. 2d 832, 838 (M.D.N.C. 2005) (citing Farmer, 511 U.S. at 834),

aff’d, 142 F. App’x 193 (4th Cir. 2005).              Plaintiff has not

presented evidence of such a serious medical need at the time of his

arrest.

       In that regard, the Complaint alleges that he “had fallen on

November 29, 2017 within his sister’s home . . . and on December 1,

2017[,] he took a much harder fall off the front porch falling down

several steps just hours before his arrest.”          (Docket Entry 2 at

13.)    Plaintiff’s (untimely-filed) affidavit states that he “had

fallen on 11/29/17 and the morning of 12/01/17.”        (Docket Entry 45,

¶ 1.)     According to that affidavit, his “sister was going to drive

                                    26




   Case 1:18-cv-00648-LCB-LPA Document 49 Filed 07/10/20 Page 26 of 35
[Plaintiff] to the [e]mergency [r]oom.”            (Docket Entry 2 at 13-14.)

Therefore,       accepting    Plaintiff’s      averments    as    true,   although

Plaintiff had fallen two days prior and on the morning of his

arrest, he chose not to promptly seek emergency medical care.

       The Fourth Circuit rejected a similar claim of deliberate

indifference regarding an officer’s decision to transport a detainee

directly    to    the    detention    center   instead     of   the   hospital   and

provided the following reasoning:

            In this case there was no objective evidence
       available to [the officer] at the time of the incident
       that [the detainee] had a serious need for medical care.
       . . . .     For at the time of their encounter, [the
       detainee] exhibited to [the officer] no visible external
       injuries. He did not have trouble breathing. He was not
       bleeding, was not vomiting or choking, and was not having
       a seizure. Furthermore, [the detainee] was conscious, at
       least somewhat responsive, and able to answer questions.

Grayson, 195 F.3d at 695.             Likewise, the record here lacks any

objective evidence that would have caused Officer Love to conclude

that Plaintiff suffered from any “serious need for medical care.”

Id.     Accordingly, Officer Love has established entitlement to

summary judgment on Plaintiff’s deliberate indifference claim.

       B. False Arrest and Wrongful Detention

       Although    the    Complaint    focuses   on   deliberate      indifference

claims, it also alleges that Plaintiff was “arrested and held

without a warrant,” and that “[his] detention was not justified and

amounted to false arrest because he [] had no local charges and

there was no legal authority to hold him.”               (Docket Entry 2 at 15.)


                                         27




      Case 1:18-cv-00648-LCB-LPA Document 49 Filed 07/10/20 Page 27 of 35
Plaintiff   appears   to   specifically   assert   these   claims   against

Officer Love and Captain Hill, by alleging that Officer Love had

“[n]o documentation to justif[y] arrest” (id. at 11), and that

Captain Hill “turn[ed] a blind eye to Plaintiff’s . . . false arrest

[and] wrongful confinement” (id. at 10).10         More particularly, the

Complaint alleges:

     [Plaintiff] wasn’t provided with a copy of the warrant[]
     until January 15, 2018[,] in Arizona. Defendants only had
     a ‘request to hold’ . . . . This was invalid and amounted
     to false arrest[] as this message within law enforcement
     databank [sic] had no legal effect as it was not issued by
     a court. Also, Magistrate McPherson failed to sign all
     documentation[] so those documents were/are [] worthless
     piece[s] of paper[].       All defendants had no legal
     authority to hold Plaintiff [] for the State of Arizona.

(Id. at 39 (parenthesis omitted).)11



     10 The Complaint also states that Captain Hill “refused to
accept [Plaintiff’s] grievance by saying that [Plaintiff] had no
local charges[] and Arizona was coming to pick [him] up real [sic]
soon.”   (Docket Entry 2 at 43.)      The record contradicts that
(unsworn) allegation. (See Docket Entry 42-1, ¶ 7.) In any event,
“inmates do not have a constitutionally protected right to a
grievance procedure, and no liability exists under [Section] 1983
for a prison administrator’s response to a grievance or appeal.”
Brown v. Virginia Beach Sheriff’s Office, No. 1:17cv48, 2017 WL
6402987, at *3 (E.D. Va. Mar. 28, 2017) (unpublished) (citing Adams
v. Rice, 40 F.2d 72, 75 (4th Cir. 1994)), aff’d in pertinent part,
697 F. App’x 161 (4th Cir. 2017).

     11 Plaintiff attempts to support these allegations with a copy
of the Magistrate’s Order for Fugitive (Docket Entry 2 at 25),
bearing this hand-written notation: “This document has no legal
effect as it is not signed by the magistrate - so it’s a worthless
piece of paper itself. No legal authority to hold [Plaintiff], no
copy of the warrant and [he] had less than a year to serve = false
arrest!” (Id.) That attempt lacks merit. See Jilani v. Harrison,
No. 5:15-CT-3271, 2018 WL 1545584, at *3 n.4 (E.D.N.C. Mar. 29,
2018) (unpublished) (“[The state magistrate judge] typed but did
                                                      (continued...)

                                    28




   Case 1:18-cv-00648-LCB-LPA Document 49 Filed 07/10/20 Page 28 of 35
       In his summary judgment brief, Officer Love asserted that he

“is a public official who arrested [] Plaintiff pursuant to a

received and confirmed fugitive arrest warrant.” (Docket Entry 32 at

5.)     According to Officer Love, “[g]iven the existence of said

warrant, it is inarguable that [he] possessed sufficient . . .

probable cause [which] prove[s] fatal to Plaintiff’s claim . . . for

either false arrest or unreasonable detention.”             (Id.)12

       In this situation, “[t]he right implicated [] is the Fourth

Amendment right to be free from unreasonable seizures.”               Gantt v.

Whitaker, 203 F. Supp. 2d 503, 511 (M.D.N.C. 2002) (citing Lambert

v. Williams, 223 F.3d 257, 261 (4th Cir. 2000)), aff’d, 57 F. App’x

141 (4th Cir. 2003).      The Fourth Amendment “requires that arrests be

made based upon probable cause and that a neutral and detached

judicial     officer   evaluate    probable    cause   as    a   condition   of

significant pretrial restraint of liberty.”            Taylor v. Waters, 81



     11(...continued)
not sign the warrant for plaintiff’s arrest. Although it appears
plaintiff argues this somehow makes the arrest warrant invalid,
this is not the case.” (citing Fed. R. Civ. P. 5) (internal
citations omitted)), aff’d, 732 F. App’x 208 (4th Cir. 2018).

     12 In addition to his affidavit, Officer Love provided copies
of the original and defendant’s copy of the Fugitive Affidavit
(Docket Entry 32-1 at 3; see also id. at 5), the Waiver of
Extradition Findings and Order (id. at 4), a letter addressed to
Plaintiff from the Arizona Department of Corrections regarding
Plaintiff’s eligibility for the Absconder Reduction Program pending
his cooperation (id. at 6), an email from a fugitive investigator
with the Arizona Department of Corrections providing the Archdale
Police Department with Plaintiff’s identifying information,
including Plaintiff’s status as an “absconder” (id. at 7), and a
Magistrate’s Order for Fugitive (id. at 8).

                                       29




      Case 1:18-cv-00648-LCB-LPA Document 49 Filed 07/10/20 Page 29 of 35
F.3d 429, 436 (4th Cir. 1996).        “To state a [Section] 1983 violation

for an unconstitutional seizure, an officer must have ‘seized a

plaintiff pursuant to legal process that was not supported by

probable cause and the criminal proceeding must have terminated in

the plaintiff’s favor.’”        White v. City of Greensboro, 408 F. Supp.

3d 677, 701 (M.D.N.C. 2019) (quoting Burrell v. Virginia, 395 F.3d

508, 514 (4th Cir. 2005)) (ellipsis and brackets omitted).

     Here, Plaintiff’s claim fails as the record indicates that

probable    cause    existed    for   Plaintiff’s   arrest      and     detention.

Officer Love averred that he “received and confirmed a Fugitive

Warrant issued from the state of Arizona for [Plaintiff].                 Sergeant

Michael Rahming of the Maricopa County Police Department, notified

the Archdale Police Department that [Plaintiff] was an absconder who

had broken the terms of his parole.”          (Docket Entry 32-1, ¶ 5.)          In

addition,    Officer    Love     provided    an   email     from   a     “Fugitive

Investigator” with the Arizona Department of Corrections and the

“USMS Violent Offender Taskforce” (id. at 7), sent to the Archdale

Police Department indicating that “parole violater [Plaintiff was]

living with his sister . . . [in] Archdale, NC” (id.).                  Also, both

Plaintiff   and     Officer    Love   have   provided     the   Court    with   the

“Magistrate’s Order for Fugitive” (id. at 8; see also Docket Entry

2 at 25), in which Magistrate McPherson “f[ound] that [Plaintiff]

ha[d] been arrested without a warrant and [that his] detention [was]

justified because . . . there [was] probable cause to believe that


                                       30




   Case 1:18-cv-00648-LCB-LPA Document 49 Filed 07/10/20 Page 30 of 35
on or about [December 1, 2017,] in [Maricopa County, Arizona, the

crime of absconding] was committed and [Plaintiff] has been charged

with the commission of that crime and has fled from justice.”

(Docket Entry 32-1 at 8.)      The order further indicates that it was

“issued pursuant to Section 15A-734 of the North Carolina General

Statutes upon information furnished under oath by the arresting

officer(s) shown.       A copy of this Order has been delivered to the

defendant.”   (Id.)13

     In response to Plaintiff’s challenge regarding the validity of

his arrest and commitment documents, Captain Hill has sworn that he

“advised [Plaintiff] that when a magistrate or other judicial

officer issues an order directing that an individual be detained in

the Randolph County Detention Center, that [he and other detention

center staff] are legally bound to follow that order.”             (Docket

Entry 42-1, ¶ 9.)   Captain Hill also has averred that he “confirmed

that there was in fact an order properly issued by a judicial




     13 The Complaint also appears to contest Plaintiff’s arrest
and detention because he “wasn’t provided with a copy of the
warrant[] until January 15, 2018[,] in Arizona.” (Docket Entry 2
at 39.) However, this argument also fails, as “an arrest is not
unlawful due to the mere failure of an arresting officer to serve
an arrestee with a copy of the arrest warrant.” United States v.
Stephens, No. 5:18CR38, 2019 WL 5445298, at *2 (W.D. Va. Oct. 23,
2019) (unpublished) (brackets and internal citations omitted); see
also Bradley v. Extradition Corp. of Am., 758 F. Supp. 1153, 1156
(W.D. La. 1991) (“An arrestee need not be presented with a copy of
the arrest warrant.”).


                                    31




   Case 1:18-cv-00648-LCB-LPA Document 49 Filed 07/10/20 Page 31 of 35
official directing that [Plaintiff] be detained in the Randolph

County Detention Center.”           (Id., ¶ 11.)

       The    record   thus      establishes   that   Officer       Love    possessed

probable cause to believe that Plaintiff had absconded and that

Arizona sought his arrest. Similarly, the record shows that Captain

Hill    verified    that   proper     documentation    existed       providing    for

Plaintiff’s     arrest     and    detention.     Under      these   circumstances,

Plaintiff’s claim(s) of false arrest and wrongful detention fail as

a matter of law.

       C. Qualified Immunity

       Officer Love, Nurse Barber and Captain Hill also have requested

summary judgment based on qualified immunity.                (Docket Entry 33 at

8-10; accord Docket Entry 37 at 10-11; Docket Entry 42 at 15-17.)

“Qualified immunity from [Section] 1983 claims ‘protects government

officials from liability for civil damages insofar as their conduct

does not violate clearly established statutory or constitutional

rights of which a reasonable person would have known.’”                    Doe ex rel.

Johnson v. South Carolina Dep’t of Soc. Servs., 597 F.3d 163, 169

(4th Cir. 2010) (quoting Pearson v. Callahan, 555 U.S. 223, 231

(2009)). Put simply, qualified immunity “ensures that officials are

not unfairly strung up for money damages as a result of bad guesses

in gray areas [and] [i]t encourages capable citizens to join the

ranks    of   public   servants      by   removing    the    threat    of    constant

litigation.”       Braun v. Maynard, 652 F.3d 557, 560 (4th Cir. 2011)


                                          32




   Case 1:18-cv-00648-LCB-LPA Document 49 Filed 07/10/20 Page 32 of 35
(internal citation and        quotation marks omitted).         “Determining

whether qualified immunity applies involves a two-prong inquiry:

‘whether the facts make out a violation of a constitutional right’

and ‘whether the right at issue was ‘clearly established’ at the

time of defendant’s alleged misconduct.’”         West v. Murphy, 771 F.3d

209, 213 (4th Cir. 2014) (quoting Pearson, 555 U.S. at 232 (internal

ellipsis omitted)).

     For reasons discussed above, Defendants have identified an

absence of evidence to support Plaintiff’s claims of unlawful

deprivation of his constitutional rights and thus the qualified

immunity doctrine also defeats his claims.

III. Official Capacity Claims

     Lastly, Plaintiff cannot maintain his claims against Nurse

Barber,   Captain   Hill,     and/or   Officer   Love   in    their   official

capacities.     First, concerning Officer Love and Captain Hill,

because “claims against the officers in their official capacities

are claims against the entities for which the officers were acting

. . ., it must be shown that the actions of the officers were

unconstitutional and were taken pursuant to a custom or policy of

the entity.”    Giancola v. State of W. Va. Dep’t of Pub. Safety, 830

F.2d 547, 550 (4th Cir. 1987) (citing Monell, 436 U.S. at 690-92);

accord Gordon v. Kidd, 971 F.2d 1087, 1097 (4th Cir. 1992).                 To

establish liability against a local government under Section 1983,

a   plaintiff   must   show    that    a    “constitutional    injury    [wa]s


                                       33




    Case 1:18-cv-00648-LCB-LPA Document 49 Filed 07/10/20 Page 33 of 35
proximately caused by a written policy or ordinance, or by a

widespread practice that is ‘so permanent and well settled as to

constitute a custom or usage with the force of law.’”             McFadyen v.

Duke Univ., 786 F. Supp. 2d 887, 954 (M.D.N.C. 2011) (quoting City

of St. Louis v. Praprotnik, 485 U.S. 112, 127 (1988)), rev’d in part

on other grounds, Evans v. Chalmers, 703 F.3d 636 (4th Cir. 2012).

As detailed previously, the record does not support Plaintiff’s

unverified allegations of unconstitutional actions taken by Officer

Love and/or Captain Hill.

     Regarding Nurse Barber, the record (as discussed above) refutes

the Complaint’s mere allegations of deliberate indifference on her

part.   Therefore, as with Officer Love and Captain Hill, any

official capacity claim as to Nurse Barber obviously fails as a

matter of law.     See Boston v. Davis, No. 3:11CV450, 2011 WL 6826812,

at *6 (W.D.N.C. Dec. 5, 2011) (unpublished) (“Since there is no

underlying   constitutional      violation   by   [the   defendant]     in   his

individual capacity, [the][p]laintiff's official capacity claims

against [the defendant] should also be dismissed.”), terminated on

other   grounds,     2012   WL     748675    (W.D.N.C.     Mar.    8,    2012)

(unpublished).14


     14   Nurse Barber did not separately address Plaintiff’s
official capacity claim in her summary judgment filings.      (See
Docket Entry 37 at 1-15; see also Docket Entry 48 at 1-9.)
However, because Plaintiff proceeds as a pauper (see Docket Entry
3), “the [C]ourt shall dismiss the case at any time if the [C]ourt
determines . . . the action . . . is frivolous,” 28 U.S.C.
                                                     (continued...)

                                     34




   Case 1:18-cv-00648-LCB-LPA Document 49 Filed 07/10/20 Page 34 of 35
     Accordingly,      the     Court   should   enter    summary    judgment for

Officer   Love,     Captain    Hill,   and    Nurse   Barber   on   any   official

capacity claims.

                                   CONCLUSION

     Defendant SHP, Nurse Barber, Captain Hill, and Officer Love

have established entitlement to judgment as a matter of law on

Plaintiff’s official and individual capacity claims.

     IT   IS   THEREFORE RECOMMENDED that the Officer Love Motion

(Docket Entry 31), the SHP Motion (Docket Entry 34), the Nurse

Barber Motion (Docket Entry 36), and the Captain Hill Motion (Docket

Entry   41),   be    GRANTED    and    that   judgment   be    entered    in   each

defendant’s favor.

                                             /s/ L. Patrick Auld
                                                L. Patrick Auld
                                         United States Magistrate Judge

July 10, 2020




     14(...continued)
§ 1915(e)(2)(B)(ii).     The obvious deficiency of Plaintiff’s
official capacity claim against Nurse Barber (in light of the lack
of evidence to support any underlying constitutional violation by
her) warrants dismissal under that provision.

                                         35




   Case 1:18-cv-00648-LCB-LPA Document 49 Filed 07/10/20 Page 35 of 35
